Title: To Thomas Jefferson from James Sullivan, 4 January 1808
From: Sullivan, James
To: Jefferson, Thomas


                  
                     Sir
                     
                     Boston 4th Jany 1808
                  
                  I would not make the resolve of your administration more anxious and troublesome than is necessary; but you are now in a critical situation. This we know from the appearance of our public concerns; but this is all we know. Our enemies have all the advantage they can wish for, to raise the public Jealousy against the administration, because the reason of measures under which the people suffer or effect to suffer, is not known. There are things that you ought to be apprised of in relation to this State. The machinations of the english party for some years past have filled our State Judiciary with men who are determined to unite again with great britian; ostensibly as an ally, but in reality as a dependent on her. These men cannot by our constitution be displaced or removed without the voice of a majority of our general Court, And by the Governor with advice of the council. our general and field officers are on the same standing. our militia does well to be talked about, but cannot be depended on. If you have a war with England you cannot rely on the militia here; you must augment your army, and by detatchments reinforce it from the militia upon a good understanding of your commanding officer here, with some person at, or near the head of the militia, who can direct to proper officers and proper men.
                  Your Judiciary of the united States are [corrze?] than ours in this district. Your attorneys, in some instances, for the united States, would be compleatly on the side of great Britian. These are Serious truths and I am sorry to say that the Government of the united States are, and have been long, very Long, inattentive to them. the federalists here openly Say, that if a war takes place England will Send an army to the Southern States to cause the blacks to cut their masters throats. they talk of a division between the Southern and northern states as a matter of course, and are openly forming a party to be united under the protection of a british Standard. You will not believe this until it shall be too late. Nothing but an alteration in the Judiciary can Save us from destruction in this way. 
                  Yours with great veneration
                  
                     James Sullivan
                     
                  
               